Exhibit (13)(a) TRANSFER AGENCY AGREEMENT AGREEMENT dated as of July 31, 2009, and amended and restated as of July XX, 2017 by and between Viking Mutual Funds (the “Trust” or “Fund”), a Delaware statutory trust, having its principal office and place of business at 1 Main Street North, Minot, North Dakota 58703, and Integrity Fund Services, LLC (f/k/a Integrity Fund Services, Inc.), (the “Transfer Agent”), a limited liability company organized under the laws of the State of North Dakota with its principal place of business at 1 Main Street North, Minot, North Dakota 58703. WITNESSETH: That for and in consideration of the mutual promises hereinafter set forth, the Fund and the Transfer Agent agree as follows: 1. Definitions. Whenever used in this Agreement, the following words and phrases, unless the context otherwise requires, shall have the following meanings: (a) “Authorized Person” shall be deemed to include the President, the Vice President, the Secretary, and the Treasurer of the Fund, the persons listed in Appendix A hereto, and any other person, whether or not such person is an officer of the Fund, duly authorized to give Oral Instructions or Written Instructions on behalf of the Fund as indicated in a certificate furnished to the Transfer Agent pursuant to Section 5(d) or 5(e) hereof as may be received by the Transfer Agent from time to time. (b) “Commission” shall have the meaning given it in the 1940 Act. (c) “Custodian” refers to the custodian and any sub-custodian of all securities and other property which the Fund may from time to time deposit or cause to be deposited or held under the name or account of such custodian. (d) “Declaration of Trust” shall mean the Fund’s Declaration of Trust as now in effect and as the same may be amended from time to time. (e) “Officer” shall mean the President, Vice President, Secretary, and Treasurer of the parties hereto. (t) “Oral Instructions” shall mean instructions, other than written instructions, actually received by the Transfer Agent from a person reasonably believed by the Transfer Agent to be an Authorized Person. (g) “Prospectus” shall mean any current prospectus and statement of additional information relating to the registration of the Fund’s shares under the Securities Act of 1933, as amended, and the 1940 Act. (h) “Shares” refers to the units into which the shareholders’ proprietary interests in the Fund are divided. (i) “Shareholder” means a record owner of Shares. (j) “Trustees” or “Board of Trustees” refers to the duly elected Trustees of the Fund. (k) “Written Instructions” shall mean a written or electronic communication actually received by the Transfer Agent from an Authorized Person or from a person reasonably believed by the Transfer Agent to be an Authorized Person by telex or any other such system whereby the receiver of such communication is able to verify through codes or otherwise with a reasonable degree of certainty the authenticity of the sender of such communications. (1) The “1940 Act” refers to the Investment Company Act of 1940, and the Rules and Regulations promulgated thereunder, all as amended from time to time. 2. Appointment of the Transfer Agent. The Fund hereby appoints and constitutes the Transfer Agent as transfer agent for its Shares and as Shareholder servicing agent, and the Transfer Agent accepts such appointment and agrees to perform the duties hereinafter set forth. 3. Compensation. (a) The Fund will compensate the Transfer Agent for the performance of its obligations hereunder in accordance with the fees set forth in the written schedule of fees annexed hereto as Schedule A and incorporated herein. The Transfer Agent will bill the Fund as soon as practicable after the end of each calendar month, and said billings will be detailed in accordance with the Schedule A.
